Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient” in claim 27-30 and 35 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-6, 9-13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003) and in view of Nagasaki (US 4,945,915).


3.	Addressing 1, Sliwa discloses: an ultrasound transducer assembly for generating focused ultrasound, the ultrasound transducer assembly comprising:
a piezoelectric layer (see [0053]);
an acoustic lens having a proximal surface and a curved distal surface, wherein the proximal surface is attached to the piezoelectric layer (see Figs. 1, 5 and [0050]); 
an acoustic impedance matching layer (see Fig. 4, element 28;);
wherein an acoustic impedance of the piezoelectric layer resides within plus or minus 40% an acoustic impedance of the acoustic lens (see claims 20-21; 1.5 mrayl different out of 12-35 mrayl is within plus or minus 40% different). 

Sliwa discloses layers coating the curved distal surface of the acoustic lens (see Fig. 4, elements 22 and 34) that help provide transmission of ultrasound to tissue which is impedance matching. However, Sliwa does not disclose the term impedance matching for these layers and disclose a quarter wave thickness typical of an impedance matching layer. In the same field of endeavor, which is ultrasound Nagasaki explicitly discloses an acoustic impedance matching layer coating the curved distal surface of the acoustic lens (see Fig. 1 and col. 3, lines 20-25; impedance 5a coated on lens 5; Nagasaki explicitly discloses the term “acoustic impedance matching layer”). Examiner only relies on Nagasaki to explicitly disclose the layer label as “acoustic impedance matching layer”. Water and coupling gel act as an impedance matching layer but are not called impedance matching layer. Element 22 act as an impedance matching layer. Examiner only provide Nagasaki as evidence that having an acoustic impedance matching layer on a lens is well-known and older than Sliwa. Also, Nagasaki impedance matching layer perform the same function as element 22 discloses by Sliwa which is improve transmission of ultrasound. Nagasaki provide evidence for an explanation that element 22 is a form of impedance matching layer. Nagasaki had been provided to applicant in previous action in the section prior art make of record that is pertinent to applicant’s invention and not rely upon in the rejection. Examiner moves it to the rejection section in this rejection to further emphasis that having impedance matching layer on the lens is well-known in the field that exist before prior art Sliwa and element 22 disclose by Sliwa could be consider a form of impedance matching layer by definition of impedance matching. 

4.	Addressing claims 2-6, 9-13 and 31, Sliwa discloses: 
wherein the acoustic lens comprises aluminum (see [0115])
wherein the acoustic lens is formed from an aluminum alloy (see [0115]);
wherein the acoustic lens comprises at least 85% aluminum by weight (see [0018] and [0115]; acoustic lens of 85% aluminum is a designer choice for a specific application; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and only require routine skill in the art);
wherein the curved distal surface of the acoustic lens is non- spherical (see Fig. 1);
wherein the curved distal surface of the acoustic lens is elliptical (see [0060] and Fig. 1);
wherein the acoustic impedance matching layer is formed from a polymer compatible with chemical vapor deposition (see [0084]);
wherein the acoustic impedance matching layer comprises an p-xylylene based polymer (see [0081]; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein the acoustic impedance matching layer comprises Parylene C (see [0081]; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein the acoustic impedance matching layer comprises polyimide (see [0081]; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein the acoustic impedance matching layer comprises a fluoropolymer (see [0081]; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein the acoustic impedance of the piezoelectric layer is within + 40% of the acoustic impedance of the acoustic lens (see claims 20-21; 1.5 mrayl different out of 12-35 mrayl is within plus or minus 40% different).

5.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003 (provided in the IDS)), in view of Nagasaki (US 4,945,915) and further in view of Maxwell et al. (US 2016/0287909 (provided in the IDS)).

	6.	 Addressing claims 14-16, Sliwa does not disclose an integrated ultrasound imaging transducer; wherein the integrated ultrasound imaging transducer is coaxially supported relative to an axis of the acoustic lens within an aperture defined within the acoustic lens and wherein a distal end of the integrated ultrasound imaging transducer is recessed within an aperture defined within the acoustic lens. In the same field of endeavor, Maxwell discloses an integrated ultrasound imaging transducer; wherein the integrated ultrasound imaging transducer is coaxially supported relative to an axis of the acoustic lens within an aperture defined within the acoustic lens and wherein a distal end of the integrated ultrasound imaging transducer is recessed within an aperture defined within the acoustic lens (see Figs. 1, 3-4, [0045] and [0049]; 135 is imaging transducer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have an integrated ultrasound imaging transducer; wherein the integrated ultrasound imaging transducer is coaxially supported relative to an axis of the acoustic lens within an aperture defined within the acoustic lens and wherein a distal end of the integrated ultrasound imaging transducer is recessed within an aperture defined within the acoustic lens as taught by Maxwell because imaging transducer permit diagnostic of tissue for treatment (see [0049]). 

7.	Claims 17-30 and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003 (provided in the IDS)), in view of Nagasaki (US 4,945,915) and further in view of Nakamura et al. (US 2017/0263846).

8.	Addressing claims 17 and 20-30, Sliwa does not disclose wherein an intermediate layer is provided between the acoustic lens and the piezoelectric layer, wherein an acoustic impedance of the intermediate layer is less than the acoustic impedance of the acoustic lens and the acoustic impedance of the piezoelectric layer; 
wherein an acoustic power spectrum thereof comprises a peak having an associated frequency that is dependent on the thickness of the intermediate layer; wherein an intensity of the peak is also dependent on the thickness of the intermediate layer; wherein the acoustic impedance matching layer is a quarter wave matching layer corresponding to the frequency associated with the peak in the acoustic power spectrum; wherein the intermediate layer has a thickness between 15 and 50 microns; 
wherein the intermediate layer has a thickness between 50 and 200 microns; wherein the intermediate layer has a thickness of at least 20 microns; wherein the intermediate layer has a thickness of at least 50 microns; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by a factor of at least two relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by at least three relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 20% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 40% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer. In the same field as endeavor, Nakamura discloses wherein an intermediate layer is provided between the acoustic lens and the piezoelectric layer, wherein an acoustic impedance of the intermediate layer is less than the acoustic impedance of the acoustic lens and the acoustic impedance of the piezoelectric layer (see [0018]; intermediate layer impedance less than lens therefore also less than emitter); wherein an acoustic power spectrum thereof comprises a peak having an associated frequency that is dependent on the thickness of the intermediate layer; wherein an intensity of the peak is also dependent on the thickness of the intermediate layer; wherein the acoustic impedance matching layer is a quarter wave matching layer corresponding to the frequency associated with the peak in the acoustic power spectrum; wherein the intermediate layer has a thickness between 15 and 50 microns; wherein the intermediate layer has a thickness between 50 and 200 microns; wherein the intermediate layer has a thickness of at least 20 microns; wherein the intermediate layer has a thickness of at least 50 microns; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by a factor of at least two relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by at least three relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 20% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 40% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer (see [0018-0019] and [0140]; λ/4 is quarter wave matching; the frequency; power spectrum peak, intensity peak depend on the thickness of intermediate layer is a function of the intermediate layer and not a structure; the thickness of intermediate layer is a designer choice; Nakamura discloses the thickness of intermediate layer could be adjusted (see [0140]); the intermediate layer effect frequency, power, intensity depend of its size and thickness; its size and thickness is adjustable as disclose by Nakamura and it is designer choice depend on user need for power, frequency, intensity, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have wherein an intermediate layer is provided between the acoustic lens and the piezoelectric layer, wherein an acoustic impedance of the intermediate layer is less than the acoustic impedance of the acoustic lens and the acoustic impedance of the piezoelectric layer; wherein an acoustic power spectrum thereof comprises a peak having an associated frequency that is dependent on the thickness of the intermediate layer; wherein an intensity of the peak is also dependent on the thickness of the intermediate layer; wherein the acoustic impedance matching layer is a quarter wave matching layer corresponding to the frequency associated with the peak in the acoustic power spectrum; wherein the intermediate layer has a thickness between 15 and 50 microns; wherein the intermediate layer has a thickness between 50 and 200 microns; wherein the intermediate layer has a thickness of at least 20 microns; wherein the intermediate layer has a thickness of at least 50 microns; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by a factor of at least two relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by at least three relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 20% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 40% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer as taught by Nakamura because having intermediate layer improve the device (see [0020]). 

9.	Addressing claims 18-19, Sliwa discloses the bonding of layers by epoxy (see [0016] and [0027]; Nakamura discloses intermediate layer) 

10.	Addressing claim 35, Sliwa discloses: an ultrasound system for generating focused ultrasound comprising:
a piezoelectric layer (see [0053]);
an acoustic lens having a proximal surface and a curved distal surface, wherein the proximal surface is attached to the piezoelectric layer (see Figs. 1, 5 and [0050]); 
an acoustic impedance matching layer (see Fig. 4, element 28);
wherein an acoustic impedance of the piezoelectric layer resides within plus or minus 40% an acoustic impedance of the acoustic lens (see [0115] and claims 20-21). 

Sliwa discloses layers coating the curved distal surface of the acoustic lens (see Fig. 4, elements 22 and 34) that help provide transmission of ultrasound to tissue which is impedance matching. However, Sliwa does not disclose the term impedance matching for these layers and disclose a quarter wave thickness typical of an impedance matching layer. In the same field of endeavor, which is ultrasound Nagasaki explicitly discloses an acoustic impedance matching layer coating the curved distal surface of the acoustic lens (see Fig. 1 and col. 3, lines 20-25; impedance 5a coated on lens 5; Nagasaki explicitly disclose the term “acoustic impedance matching layer”). Examiner only relies on Nagasaki to explicitly disclose the layer label as “acoustic impedance matching layer”. Water and coupling gel act as an impedance matching layer but are not called impedance matching layer. Element 22 act as an impedance matching layer. Examiner only provide Nagasaki as evidence that having an acoustic impedance matching layer on a lens is well-known and older than Sliwa. Also, Nagasaki impedance matching layer perform the same function as element 22 discloses by Sliwa which is improve transmission of ultrasound. Nagasaki provide evidence for an explanation that element 22 is a form of impedance matching layer. Nagasaki had been provided to applicant in previous action in the section prior art make of record that is pertinent to applicant’s invention and not rely upon in the rejection. Examiner moves it to the rejection section in this rejection to further emphasis that having impedance matching layer on the lens is well-known in the field that exist before prior art Sliwa and element 22 disclose by Sliwa could be consider a form of impedance matching layer by definition of impedance matching. 


Sliwa does not explicitly disclose wherein the driver circuitry is configured to deliver electrical pulses with a voltage and operating frequency sufficient for generating ultrasound pulses for performing histotripsy and wherein the acoustic impedance matching layer is a quarter wave matching layer. However, the ultrasound transducer obvious has driver circuitry to supply power to operate it and matching layer is a quarter wave matching layer is common in ultrasound transducer design. Nakamura explicitly discloses driver circuitry is configured to deliver electrical pulses with a voltage and operating frequency sufficient for generating ultrasound pulses for performing histotripsy and wherein the acoustic impedance matching layer is a quarter wave matching layer (see abstract and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have matching layer is a quarter wave and driver circuitry as taught by Nakamura because this is common effective matching layer and driver circuit to drive the transducer. 

11.	Addressing claims 36-43, Sliwa discloses:
wherein the piezoelectric layer comprises a composite piezoelectric material (see [0021]);
wherein an intermediate layer is provided between the acoustic lens and the piezoelectric layer, wherein an acoustic impedance of the intermediate layer is less than the acoustic impedance of the acoustic lens and the acoustic impedance of the piezoelectric layer (see Nakamura’s paragraph [0018]);
wherein the intermediate layer is an adhesive layer bonding the acoustic lens to the piezoelectric layer (see [0016] and [0027]; Nakamura disclose intermediate layer);
wherein the adhesive layer is an epoxy layer (see [0016] and [0027]);
wherein an acoustic power spectrum thereof comprises a peak having an associated frequency that is dependent on the thickness of the intermediate layer (see Nakamura’s [0018-0019] and [0140]; this is a function of the intermediate layer and not a structure; the thickness and size of the intermediate layer effect power, frequency and intensity);
wherein the operating frequency corresponds to the frequency associated with the peak in the acoustic power spectrum (see Nakamura’s [0018-0019] and [0140]; this is a function of the intermediate layer and not a structure; the thickness and size of the intermediate layer effect power, frequency and intensity); 
wherein an intensity of the peak is also dependent on the thickness of the intermediate layer (see Nakamura’s [0018-0019] and [0140]; this is a function of the intermediate layer and not a structure; the thickness and size of the intermediate layer effect power, frequency and intensity).
wherein the acoustic impedance matching layer is a quarter wave matching layer corresponding to the frequency associated with the peak in the acoustic power spectrum (see Nakamura’s [0018-0019] and [0140]).

12.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003 (provided in the IDS)), in view of Nagasaki (US 4,945,915) and further in view of Stearns (US 10,325,768).

13.	Addressing claims 7-8, Sliwa does not disclose wherein an f-number of the acoustic lens is less than unity (1) and wherein an f-number of the acoustic lens is less than two. However, this is a designer choice that only require routine skill in the art. In the same field of endeavor, Stearns explicitly discloses wherein an f-number of the acoustic lens is less than unity (1) and wherein an f-number of the acoustic lens is less than two (see col. 7, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have wherein an f-number of the acoustic lens is less than unity (1) and wherein an f-number of the acoustic lens is less than two as taught by Stearn because this provide good focus (see col. 7, lines 27-30). 

14.	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003 (provided in the IDS)), in view of Stearns (US 10,325,768).

15.	Addressing claim 32, Sliwa discloses an ultrasound transducer assembly for generating focused ultrasound, the ultrasound transducer assembly comprising:
a composite piezoelectric layer (see [0021]);
an acoustic lens having a proximal surface and a curved distal surface, wherein the proximal surface is attached to the composite piezoelectric layer, wherein the acoustic lens comprises 85% aluminum by weight (see Figs. 1, 5, [0018], [0050] and [0115]; acoustic lens of 85% aluminum is a designer choice for a specific application; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and only require routine skill in the art); and
a polymer acoustic impedance matching layer coating the curved distal surface wherein the polymer acoustic impedance matching layer is formed from a p-xylylene based polymer (see Fig. 1, [0081] and [0084], elements 22 and 34; help provide transmission of ultrasound to tissue which is impedance matching; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein an acoustic impedance of the composite piezoelectric layer matches an acoustic impedance of the acoustic lens within +- 40% and wherein the curved distal surface has an elliptical shape (see Fig. 1 [0060] and [0115]).

However, Sliwa does not disclose wherein the acoustic lens has an f-number of less than two. This is a designer choice that only require routine skill in the art. In the same field of endeavor, Stearns explicitly discloses wherein an f-number of the acoustic lens is less than two (see col. 7, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have wherein an f-number of the acoustic lens is less than two as taught by Stearn because this provide good focus (see col. 7, lines 27-30). 

16.	Addressing claims 33, Sliwa discloses:
wherein the f-number is less than unity (see Stearn’s col. 7, lines 27-30).

Response to Arguments

Applicant's arguments filed 08/05/22 have been fully considered but they are not persuasive. Applicant argues the term “sufficient” in claim 27-30 and 35 is clear. Applicant’s argument is not persuasive because there is no upper boundary define for the term in the claims. What is sufficient for increase by “at least two”, “at least three”, “at least 20%” and “at least 40%”. It is unknown what the thickness has to be to has an increase of “two”, “three”, “20%” and “40%”. Further the term “at least” has not boundary define. What is “at least 20%”? Is it 40% or 90% or 150%? It is unknown what the thickness has to be and it is unknown where the upper boundary is set. 
Applicant argues Sliwa layer is not an impedance matching layer. Applicant argues an impedance matching layer has one quarter wave thickness. Applicant’s argument is not persuasive because as seen in Non-Patent Literature Why “Does an Ultrasound Probe Need Matching Layers” in the section below impedance matching layer does not has to be one quarter wave thickness (see the last part of the second page). The layers 22 and 34 could be use as impedance matching layer because they support efficient coupling of ultrasound energy from one medium to another. The matching layer or layers provide the required acoustic impedance gradient for the acoustic energy from the transducer to smoothly penetrate the body tissue and for the reflected acoustic waves (the returning echo) to smoothly return to the transducer for detection. Especially layer 22 that help reduce attenuation and help couple ultrasound from emitter to the skin/tissue so it does act as an impedance matching. Coupling gel or water help transmit ultrasound from probe to tissue. They act as impedance matching, but often does not get label as impedance matching layer. Further, Nagasaki explicitly discloses the term “matching layer” coated on the lens. Also see below US 2008/0284820 explicitly discloses coating an impedance matching layer on a lens (see Fig. 1 and [0015]; impedance 16 coated on lens 15). This feature is well-known in the field and exist before Sliwa therefore it is not a non-obvious leap relative to the teachings of Sliwa. Water or gel between probe and tissue to improve acoustic transmission is a form of impedance matching (Sliwa’s layer 22) therefore it is not non-obvious leap relative to the teaching of Sliwa. Sliwa discloses impedance matching without specifically call it impedance matching. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0180128 (see [0036]; quarter wave matching layer); US 2013/0289593 (see [0131]; quarter wave matching layer); US 2017/0156691 (see [0062]; matching layer using parylene polymer); US 2008/0284820 (see Fig. 1 and [0015]; impedance 16 coated on lens 15); 4,477,783 (see col. 1, lines 30-40; impedance of piezoelectric match impedance of lens) and “Why Does an Ultrasound Probe Need Matching Layers”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793